           Case 8:19-cv-03067-TJS Document 28 Filed 12/11/20 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


 WINSTON MILLER,                                 *

           Plaintiff,                            *

 v.                                              *          Case No. TJS-19-3067

 BOARD OF EDUCATION FOR                          *
 MONTGOMERY COUNTY,
                                                 *
           Defendant.
                              *      *       *       *      *      *

                                  MEMORANDUM OPINION

       Pending before the Court is the Motion to Dismiss (“Motion”) filed by Defendant Board

of Education for Montgomery County (the “Board”).1 ECF No. 25. ECF No. 25. Having

considered the submissions of the parties (ECF Nos. 25, 26 & 27), I find that a hearing is

unnecessary. See Loc. R. 105.6. For the reasons set forth below, the Motion will be granted.

I.     PROCEDURAL HISTORY

       On October 21, 2019, Plaintiff Winston Miller (“Mr. Miller”) filed a Complaint alleging

that Defendant Montgomery County Public Schools (“MCPS”) discriminated against him on the

basis of his age and race, in violation of the Age Discrimination in Employment Act of 1967, 29

U.S.C. § 621, et seq. (“ADEA”) and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq. (“Title VII”). ECF No. 1. On May 1, 2020, the Court granted MCPS’s motion to dismiss

Mr. Miller’s Complaint because “the correct name of the entity that can be legally sued under



       1
         In accordance with 28 U.S.C. § 636(c), all parties have voluntarily consented to have the
undersigned conduct all further proceedings in this case, including trial and entry of final
judgment, and conduct all post-judgment proceedings, with direct review by the Fourth Circuit
Court of Appeals, if an appeal is filed. ECF No. 17
         Case 8:19-cv-03067-TJS Document 28 Filed 12/11/20 Page 2 of 10



Maryland law is the Board of Education for Montgomery County,” not MCPS. ECF No. 22 at 3.

The Court also dismissed Mr. Miller’s Complaint because it failed to state a claim upon which

relief can be granted. Id. at 3-5. The Court gave Mr. Miller leave to “file an amended complaint

that names the proper defendant (the Board of Education for Montgomery County) and contains

sufficient factual allegations to state a claim upon which relief can be granted.” Id. at 5.

       Mr. Miller filed his Amended Complaint on May 29, 2020. ECF No. 24. The Amended

Complaint asserts five claims against the Board. In Count I, Mr. Miller alleges that the Board

“engaged in intentional age discrimination . . . including, but not limited to, failure to promote,”

in violation of the ADEA. Id. ¶¶ 33-37. In Count II, he alleges that the Board “engaged in

intentional race discrimination . . . including, but not limited to, failure to promote,” in violation

of Title VII and Maryland state law. Id. ¶¶ 38-46. In Count III, he alleges that he was subjected to

“continued harassment . . . including, but not limited to, mockery, snide remarks, aggressive

behavior and tacit intimidation on the part of Tilden Middle School. . . administration and staff,”

in violation of Title VII and Maryland state law. ¶¶ 47-55. In Count IV, he alleges that the Board

retaliated against him in the form of “unprovoked disciplinary reprimands and [an] arbitrar[y]

increase in the number of students under his charge,” in violation of Title VII, Maryland state law,

and the Montgomery County Code. ¶¶ 56-63. In Count V, he alleges that the Board subjected him

to a hostile work environment, (presumably) in violation of Title VII. ¶¶ 64-68.

       The Board now moves to dismiss the Amended Complaint. ECF No. 25. First, the Board

argues that Mr. Miller’s claims are time barred because the facts underlying them occurred beyond

the 300-day time limit for filing charges of discrimination with the Equal Employment Opportunity

Commission (“EEOC”). Second, the Board argues that even if Mr. Miller’s EEOC filing was

timely, he did not exhaust his administrative remedies his harassment, retaliation, and hostile work



                                                  2
           Case 8:19-cv-03067-TJS Document 28 Filed 12/11/20 Page 3 of 10



environment claims. Third, the Board argues that even if Mr. Miller’s claims were timely and

administratively exhausted, he still fails to state proper claims for harassment, retaliation, and

hostile work environment. Fourth, the Board argues that Mr. Miller’s claims asserted under

Maryland state law and the Montgomery County Code are barred by the statute of limitations.

II.    ANALYSIS

       A.      Factual Background

       The following allegations are derived from the Amended Complaint. Mr. Miller identifies

as an African American and is employed as a teacher at Tilden Middle School, which is part of the

Montgomery County Public School System. ECF No. 24 ¶¶ 15, 18, 19. In April 2016, when Mr.

Miller was 47 years old, he was the “target of a ‘racially suggestive comment’” by a “Team

Leader” during the course of his employment. Id. ¶ 20. Mr. Miller filed a Charge of Discrimination

with the Montgomery County Office of Human Rights and “brought the comment to the attention

of his School Principal and the Defendant’s Assistant Superintendent.”2 Id. ¶¶ 20-21. Mr. Miller

alleges that the Board retaliated against him for complaining about the “racially suggestive

comment.” Id. ¶¶ 26-28. He alleges that he was passed over for a promotion in favor of a younger,

less experienced, less qualified, white candidate. Id. ¶¶ 29-31. He also alleges that he was subjected

to mockery, snide remarks, aggressive behavior, acts of intimidation at the school, and unfair

discipline. Id. ¶¶ 48-52, 66.




       2
         Although he did not attach it to his Amended Complaint, the Court takes judicial notice
of the Charge of Discrimination that Mr. Miller filed on June 8, 2017 (ECF No. 25-2). See Kelly
v. Giant of Maryland LLC, No. PX-18-2495, 2019 WL 2502289, at *3 n.2 (D. Md. June 17, 2019)
(“The Court may consider [a plaintiff’s EEOC Charge] without converting the Motion to Dismiss
into one for summary judgment.”)
                                                  3
         Case 8:19-cv-03067-TJS Document 28 Filed 12/11/20 Page 4 of 10



       B.      Legal Standard

       Rule 12(b)(6) permits a court to dismiss a complaint if it fails to “state a claim upon which

relief can be granted.” “The purpose of a Rule 12(b)(6) motion is to test the sufficiency of a

complaint, [and not to] resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A

complaint must contain “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (internal quotation marks omitted). A

complaint must consist of “more than labels and conclusions, and a formulaic recitation of a cause

of action’s elements will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007). When

considering a motion to dismiss, a court must accept as true the well-pled allegations of the

complaint and “construe the facts and reasonable inferences derived therefrom in the light most

favorable to the plaintiff.” Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997).

       Both the ADEA and Title VII require a plaintiff to “exhaust [their] administrative remedies

by filing a charge with the EEOC before pursuing a suit in federal court.” Sydnor v. Fairfax Cty.,

681 F.3d 591, 592 (4th Cir. 2012); see also Jones v. Calvert Grp., Ltd., 551 F.3d 297, 300 (4th Cir.

2009). Title VII establishes two possible limitation periods for filing a discrimination charge with

the EEOC. See 42 U.S.C.A. § 2000e–5(e)(1). “The basic limitations period is 180 days after the

alleged unlawful employment practice,” but “the limitations period is extended to 300 days when

state law proscribes the alleged employment practice and the charge has initially been filed with a

state deferral agency.” Jones, 551 F.3d at 300 (quoting Tinsley v. First Union Nat’l Bank, 155 F.3d

435, 439 (4th Cir. 1998)). The same limitation periods apply regarding ADEA claims. See 29

U.S.C.A. § 626(d); Byington v. NBRS Financial Bank, 903 F. Supp. 2d 342, 348 (D. Md. 2012)

(explaining that “before filing a discrimination suit alleging violations of the ADEA . . ., an



                                                  4
         Case 8:19-cv-03067-TJS Document 28 Filed 12/11/20 Page 5 of 10



individual must file a charge of discrimination with the EEOC, pursuant to the same powers,

procedures, and remedies applied to Title VII claims.”). In Maryland, a deferral state, a claim of

discrimination under Title VII or the ADEA must be filed with the EEOC within 300 days of the

alleged discriminatory action. EEOC v. R&R Ventures, 244 F.3d 334, 338 n.1 (4th Cir. 2001). If

the EEOC dismisses the charge, or if the plaintiff requests a right to sue notice, a plaintiff has

ninety days from receiving his or her notice of dismissal and right to sue letter to file in action in

court. 42 U.S.C. § 2000e-5(f)(1). “Timeliness requirements for an action alleging employment

discrimination are to be strictly enforced.” Tangires v. Johns Hopkins Hosp., 79 F. Supp. 2d 587,

597 (D. Md.), aff’d, 230 F.3d 1354 (4th Cir. 2000) (citing Baldwin County Welcome Ctr. v. Brown,

466 U.S. 147, 152 (1984)).

       The EEOC charge “defines the scope of the plaintiff’s right to institute a civil suit.” Bryant

v. Bell Atlantic Maryland, Inc., 288 F.3d 124, 132 (4th Cir. 2002). “Only those discrimination

claims stated in the initial charge, those reasonably related to the original complaint, and those

developed by reasonable investigation of the original complaint may be maintained in a subsequent

. . . lawsuit.” Jones, 551 F.3d at 300. If an “EEOC charge alleges discrimination on one basis, such

as race, and the formal litigation claim alleges discrimination on a separate basis, such as sex,” the

claim will generally be barred for the plaintiff’s failure to exhaust administrative remedies. Id.

       Here, Mr. Miller filed his Charge of Discrimination (ECF No. 25-2) on June 8, 2017. In

the Charge, Mr. Miller stated that the alleged discrimination took place on July 1, 2016. Id. He

claimed discrimination on the basis of race and age. Id. He did not check the box for “retaliation”

as a basis for discrimination, and he did not check the box for “continuing action” under the date

of the alleged discrimination. Id. Mr. Miller included the following particulars in his Charge:

       I.     I began my employment with the above named Respondent in July 2015 as
       a Teacher. In July 2016, I applied for the position of Team Lead. I was not selected

                                                  5
            Case 8:19-cv-03067-TJS Document 28 Filed 12/11/20 Page 6 of 10



        for this position. Adam Atwood (white, 20’s) who is less qualified was selected for
        the position.

        II.     I was not given a reason for the difference in treatment.

        III.   I believe I was discriminated against with respect to promotion based on my
        race (Black) and age (47) in violation of Title VII of the Civil Rights Act of 1964,
        as amended and the Aged Discrimination in Employment Act of 1967, as amended.

Id.

                1.      ADEA and Title VII Claims

        Because Mr. Miller alleged discrimination that occurred on July 1, 2016, he was required

to file his Charge by April 27, 2017, which is 300 days after the alleged unlawful employment

practice. Mr. Miller did not file his Charge until June 8, 2017, which is outside of the time limit.

Accordingly, because Mr. Miller’s claims under the ADEA and Title VII are time-barred, the

claims will be dismissed with prejudice.

        Alternatively, even if Mr. Miller had timely filed his Charge, his claims of harassment,

retaliation, and hostile work environment exceed the scope of the particulars of his charge. “The

scope of the plaintiff's right to file a federal lawsuit is determined by the charge’s contents.” Jones,

551 F.3d at 300 (citing Bryant, 288 F.3d at 132). Mr. Miller’s Charge makes no mention of

harassment, retaliation, or any conduct that could be interpreted as creating a hostile work

environment.3 Accordingly, because Mr. Miller’s claims for harassment, retaliation, and hostile

work environment under the ADEA and Title VII exceed the scope of his EEOC Charge, the claims

will be dismissed with prejudice.




        3
          In Nealon v. Stone, 958 F.2d 584 (4th Cir.1992), the court held that a plaintiff may raise
for the first time in federal court the claim that her employer retaliated against her for filing with
the EEOC in violation of Title VII. Nealon’s holding does not apply here because Mr. Miller has
not alleged that he was retaliated against for filing his EEOC Charge.
                                                   6
         Case 8:19-cv-03067-TJS Document 28 Filed 12/11/20 Page 7 of 10



               2.      State and County Claims

       Mr. Miller’s claims under Maryland state law and the Montgomery Code are also untimely.

Under Md. Code, State Gov’t § 20-1013(a)(3),

       a complainant may bring a civil action against [an employer] alleging an unlawful
       employment practice, if: . . . the civil action is filed within 2 years after the alleged
       unlawful employment practice occurred; or . . . if the complaint is alleging
       harassment, the civil action is filed within 3 years after the alleged harassment
       occurred.

       Similarly, under Md. Code, Lab. & Empl. § 3-912, the statute of limitations for filing an

action is three years. See Locklear v. Bergman & Beving AB, 224 F.R.D. 377, 379 (D. Md.

2004), aff'd, 457 F.3d 363 (4th Cir. 2006). And under Md. Code, State Gov’t § 20-1202(b),

retaliation and discrimination claims against Montgomery County must be filed “within 2 years

after the occurrence of the alleged discriminatory act.”

       Plaintiff alleges that Defendants’ unlawful acts in Counts II, III, IV, and V occurred on or

before July 1, 2016. Because he did not file his original complaint in this case until October 21,

2019, these claims are barred by the relevant statutes of limitations. See Meridian Invs., Inc. v.

Fed. Home Loan Mortg. Corp., 855 F.3d 573, 577 (4th Cir. 2017) (“A defendant's claim that an

action is time-barred is an affirmative defense that it can raise in a motion to dismiss when the

"face of the complaint includes all necessary facts for the defense to prevail.”) (quoting Leichling

v. Honeywell Int’l, Inc., 842 F.3d 848, 850-51 (4th Cir. 2016)). They will be dismissed with

prejudice.

       To the extent that Plaintiff has alleged other unlawful acts that may have occurred after

July 1, 2016, see ECF No. 24 ¶¶ 51, 59, these claims will be dismissed without prejudice. When,

as here, “the federal-law claims have dropped out of the lawsuit in its early stages and only state-

law claims remain, the federal court should decline the exercise of jurisdiction by dismissing the



                                                  7
           Case 8:19-cv-03067-TJS Document 28 Filed 12/11/20 Page 8 of 10



case without prejudice.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (citing United

Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726–27 (1966)). Plaintiff may have an argument that

these claims are not barred by the statute of limitations (although he has not raised any such

argument before the Court). Because Plaintiff’s federal claims have been dismissed at an early

stage of litigation, the Court declines to exercise its supplemental jurisdiction over these potential

claims. The interests of judicial economy, convenience, fairness, and comity favor these claims

being resolved in state court. Accordingly, although he has not requested leave to do so, Plaintiff

will not be permitted another opportunity to amend his complaint with respect to any potential

state law claims that may not be barred by the statute of limitations. See generally Salim v.

Dahlberg, 170 F. Supp. 3d 897, 907 (E.D. Va. 2016). Because the Court will not exercise

supplemental jurisdiction over such claims, any such amendment would be futile.4 Any state law

claims raised by Plaintiff alleging unlawful employment actions after July 1, 2016 are dismissed

without prejudice. See generally Int'l Ass'n of Machinists & Aerospace Workers v. Werner-

Masuda, 390 F. Supp. 2d 479, 499 (D. Md. 2005) (declining to exercise supplemental jurisdiction

over state law claims and dismissing them without prejudice).

       C.      Plaintiff’s Arguments

       Plaintiff presents a number of arguments in response to the Motion. The Court will address

them here.

       Plaintiff argues that the claims raised in his Amended Complaint are not barred by the

statute of limitations because they relate back to the claims in the original Complaint. It is of no

moment whether the claims in Plaintiff’s Amended Complaint relate back to his original



       4
         For the same reasons, the Court declines to address Defendant’s argument that “Plaintiff
has failed to establish a prima facie case of harassment, retaliation, and a hostile work
environment.” ECF Nos. 25-1 at 9; 27 at 5.
                                                  8
         Case 8:19-cv-03067-TJS Document 28 Filed 12/11/20 Page 9 of 10



Complaint because the claims raised in the original pleading themselves are barred by the statute

of limitations.

        Next, Plaintiff argues that Defendant waived its right to file its Motion by not raising the

same arguments in its previous motion to dismiss. This argument fails for two reasons. First, the

Motion is Defendant’s first motion to dismiss. The earlier motion to dismiss (ECF No. 13) was

filed by a different entity, “Montgomery County Public Schools.” Second, Defendant’s Motion is

not barred by Fed. R. Civ. P. 12(g)(2) or (h)(1) because it is a motion to dismiss for failure to state

claim upon which relief can be granted, pursuant to Rule 12(b)(6). Cloverleaf Enterprises, Inc. v.

Maryland Thoroughbred, Horsemen’s Ass’n, Inc., No. RDB-10-407, 2010 WL 4293338, at *2 (D.

Md. Nov. 1, 2010) (“The defense of failure to state a claim is not waivable.”); Edwards, 178 F.3d

at 243; see also 5C Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. § 1361 (3d ed.

Oct. 2020 Update) (explaining that “defenses under Rules 12(b)(1), 12(b)(6), and 12(b)(7) . . . are

exempted by Rule 12(g) from the consolidation requirement and are protected against waiver by

Rules 12(h)(2) and 12(h)(3)”).

        Finally, Plaintiff argues that he “followed proper procedure in pursuing administrative

remedies, and found that administrative remedies were insufficient to resolve the matter.” ECF

No. 26 at 6. As the Court has explained, Plaintiff did not follow the “proper procedure” to exhaust

his administrative remedies because he did not file his EEOC Charge within 300 days of the alleged

unlawful employment action. As such, the Court is required to dismiss these claims. In addition,

many of Plaintiff’s claims exceed the scope of his EEOC Charge. Because the EEOC Charge

defines the scope of the claims that Plaintiff may raise before this Court, the Court is required to

dismiss those claims that are beyond its scope.




                                                  9
        Case 8:19-cv-03067-TJS Document 28 Filed 12/11/20 Page 10 of 10



III.   CONCLUSION

       For the reasons set forth above, Plaintiff’s claims under the ADEA and Title VII are

dismissed with prejudice. Plaintiff’s state law claims arising on or before July 1, 2016 are

dismissed with prejudice. Plaintiff’s state law claims arising after July 1, 2016 are dismissed

without prejudice. A separate Order follows.

December 11, 2020                                          /s/
Date                                                Timothy J. Sullivan
                                                    United States Magistrate Judge




                                               10
